Citation Nr: 1718022	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-31 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1976.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective March 25, 2008.  The Veteran appeals for a higher initial evaluation.

The Board notes that a Board hearing was scheduled for March 17, 2017, of which the Veteran was sent notice.  However, the Veteran did not appear.  In an April 2017 appellate brief, her attorney stated that the Veteran had waived her right to appear at the hearing, and instead requested that the record be left open to submit additional evidence.

On March 17, 2017, the Veteran's attorney submitted a letter, in which he requested a 30-day extension for medical evidence to be submitted.  No response was provided, but the record remained open for more than the requested 30 days, during which time the Veteran submitted additional medical evidence.  Moreover, the Veteran has not requested any additional extensions.

The Court has indicated that, in claims for increased ratings, the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case, namely a March 2017 private examination report and the Veteran's April 2017 appellate brief, raises the issue of whether the Veteran's service-connected disability precludes her from maintaining substantially gainful occupation and is therefore a part of the underlying increased rating claim.  The Board thus finds that the issue of entitlement to a TDIU has been raised by the evidence of record. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Accordingly, a derivate TDIU issue has been added to the appeal and will be addressed in the remand portion of the decision.


FINDING OF FACT

With resolution of all doubt in favor of the Veteran, for the entirety of the appeal period, the Veteran's service-connected PTSD has most appropriately resulted in symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational or social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination during the appeal period in August 2009.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.


II.  Initial Rating Claim for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD has been currently evaluated as 30 percent disabling, effective March 25, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2014; therefore, the claim is governed by DSM-IV.  As such, the GAF scores assigned remain relevant for consideration in this appeal.  Parenthetically, the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at 47.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

In her April 2017 appellate brief, the Veteran contends that her PTSD has caused severe deficiencies in most areas of her occupational and social life, warranting a 70 percent initial rating.

The Veteran reports symptoms of severe anxiety and depression, nightmares, insomnia, anger, emotional numbness and indifference, lapses in memory, social isolation from family and friends, hypervigilance, fatigue, and suicidal thoughts.  For example, in her October 2010 Notice of Disagreement, she stated that she had not worked a full 40-hour week in years, as she either came in late or left early, locked the door and times and sat in her office to get away from people, was very difficult at times, and had panic attacks sometimes daily.  She noted that she had thoughts of the in-service assault and rape, walked around her property at night with thoughts that someone was watching her, and checked her house for intruders constantly.  She also carried a Taser; had bear spray in the car; and had an ice pick, mace, and brass knuckles in her desk at work.  In a social setting, she stated that she felt inadequate, stupid, and like she was the ugliest person in the room.  She also had obsessive compulsive behavior as the in-service assault and rape made her feel dirty, and had been twice divorced due to problems with intimacy.

A May 2008 VA Military Trauma Questionnaire reflects that the Veteran reported nightmares of the in-service assault and rape; went out of her way to avoid reminders of it; was constantly on guard, watchful, or easily startled; and felt numb or detached from others, activities, or her surroundings.  She indicated experiencing sleep impairment, poor concentration, irritability, feelings of hopelessness, violence towards objects or people, crying spells, thoughts speeding up, feeling that others were out to harm her, trouble thinking clearly, nightmares, and feeling numb and detached from others.

VA treatment records from May 2008 to November 2008 reflect that the Veteran was alert; cooperative; neatly dressed and groomed; and oriented to time, place, and person.  She had normal volume, tone, and rate of speech; goal-directed and logical thought process; no delusions or hallucinations; good mood; stable full range of affect; appropriate congruence; no homicidal passive or active ideation; grossly intact memory; and good insight and judgment.  She had some difficulty staying on track and lost her train of thought.  The Veteran reported severe depression, social isolation except at work, irritability, labile mood including crying spells, loss of interest in hobbies, low energy, passive suicidal thoughts such as not wanting to wake up, nightmares with "weird" themes, daily intrusive thoughts about the rape, difficulty concentrating, and fearing someone would come in through her windows if she left them open.  She stated that she was the owner of a one-chair barber shop.  Her day-to-day hygiene was normal, and she exhibited some excessive hand-washing and sometimes would check on things more than once.  She lived alone and had not been in a relationship in five years.  She was diagnosed with PTSD related to military sexual trauma and depression not otherwise specified, and assigned a GAF score of 55.

VA treatment records from April 2009 to August 2009 reflect reports of intrusive memories.  The Veteran was found to be alert and oriented to person, place, time, and self with depressed mood, affect ranging from mood-congruent to restricted, anxious presentation, clear and goal-oriented thought process that could be mildly tangential, coherent and relevant speech, intact memory, fair judgment and insight, and no suicidal or homicidal ideations.  She reported two failed marriages, a tendency to over-clean; problems with isolation, insomnia, hypervigilance, heightened startle response, detachment, boredom in life, flashbacks of the sexual trauma, difficulty getting out of bed, and concentration problems.  She also noted intrusive thoughts of the in-service rape, loss of interest in activities, feeling distant from others, feeling emotionally numb, trouble falling or staying asleep, feeling irritable or having angry outbursts, difficulty concentrating, being watchful or "on guard," and feeling jumpy or easily startled.  The Veteran was self-employed as a barber, primarily engaged in working in order to cope with her PTSD, and received supplemental income as a pet-sitter.  She was diagnosed with PTSD due to military sexual trauma, rule out obsessive compulsive disorder, and depressive disorder; and assigned GAF scores of 53 and 55.

An August 2009 VA examination report reflects that the Veteran maintained regular contact with her sisters, had a few friends who were also veterans but spent very little time with them, avoided shopping or going to public places due to fear of running into her clients in public, did not have any hobbies, and spent her spare time at home where she was very meticulous about keeping her home clean and orderly.  She tried to join social organizations and tried to go to church, but became uncomfortable in groups or felt frustrated by people's behaviors.  She was employed full-time with her own barber business, where she was able to engage in superficial social interactions.  However, she avoided any close relationships and had "given up" on having any type of close romantic relationship.  The Veteran was clean and neatly groomed; tense; cooperative; and oriented to person, time, and place.  She had spontaneous speech, constricted affect, dysphoric mood, difficulty concentrating, unremarkable thought process, ruminations, fair judgment, sleep impairment, obsessive or ritualistic behavior in that she kept things clean and in certain places, good impulse control, and normal memory.  She had no hallucinations, inappropriate behavior, panic attacks, suicidal or homicidal thoughts, or delusions.  She was able to maintain minimum personal hygiene.  The Veteran reported recurrent and intrusive distressing recollections, and recurrent distressing dreams.  The examiner found that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  She stated that the Veteran's symptoms were daily and moderate to severe in degree, diagnosed her with PTSD and major depressive disorder, and assigned a GAF score of 55.  The VA psychologist then opined that the Veteran's symptoms caused reduced reliability and productivity, as the Veteran sometimes missed work for several days at a time due to her symptoms, and that her social impairments were more pronounced than her occupational impairments.

In October 2012, M.T., a marriage and family therapist who was providing services through VA, provided a letter, which was co-signed by a licensed clinical psychologist, noting that he had been treating the Veteran for PTSD for five years.  M.T. stated that she experienced anger and rage, depression, lack of trust, hypervigilance, sleep impairment, and extremely low self-esteem. She had no friends or a social life, outside of her business.  He diagnosed her with chronic, severe PTSD with features of depression, and assigned a GAF score of 53.  He found that the Veteran was oriented and easily distracted; and had cogent speech, fair memory, good hygiene and grooming, and often disjointed thoughts.  She felt vulnerable except when in her barber shop, and wanted friends but could not develop relationships due to her inability to trust others.

In a September 2015 letter, U.P., the Veteran's VA licensed clinical social worker, noted that he had been working with the Veteran for about one year.  The Veteran reported issues with intimacy and trust, hypervigilance, insomnia, emotional numbing, nightmares, and flashbacks.  She was self-employed as a barber and stated that she did not have the tolerance to work for and with others.  She also struggled with daily intrusive thoughts of the in-service assault and rape.

An August 2016 letter from K.T., a private marriage and family therapist intern, reflects that the Veteran had normal grooming and hygiene, blunted affect, dysthymic mood, logical and goal-directed thought content with no delusions or hallucinations, intact short- and long-term memory, and good insight.  She was calm and cooperative with no unusual psychomotor movements; and oriented to time, place, person, and self.  The Veteran reported getting only two to three hours of uninterrupted sleep at night with compulsive eating during the interrupted sleep, no current suicidal ideation, daily flashbacks, hypervigilance, mistrust, isolation, anger, fear, and avoidance symptoms.  K.T. noted that testing showed severe depression; and diagnosed PTSD with dissociative symptoms with delayed expressions, and insomnia disorder with non-sleep disorder mental comorbidity.  He then opined that the Veteran's psychiatric symptoms caused significant impairment in important areas of functioning socially, personally, and occupationally.

In March 2017, the Veteran underwent a mental status examination by J.A., Jr., M.A. a private licensed psychologist.  The Veteran was described as cold and aloof, speaking in a clipped and terse voice "with a sarcastic flavoring," obviously very hostile and bitter, and displaying passive-aggressive foot-dragging as a form of control.  J.A. noted that the August 2009 VA examination report reflected a degree of impairment that was "significantly below her actual functional limitations."  J.A. discussed the Veteran's work history as a self-employed barber, and stated that she currently worked part-time (20 to 30 hours a week).  The Veteran continued to have unwanted memories of the assault, distressing dreams with vigilant awakening, diminished interest in activities, feelings of alienation from others, inability to experience positive feelings, irritable behavior and angry outbursts, hypervigilance, startled responses to sudden movements or noises around or behind her, problems with concentration and focus, and sleep disturbances.  J.A. found that the Veteran had fair concentration, coherent speech patterns, unimpaired ability to abstract and calculate, somewhat diminished affect, fairly low energy level with frequent episodes of draining fatigue, prominent anger problems and irritability, some compulsions such as eating at night and organizing and arranging things, good judgment, above average insight, broadly intact memory, relevant associations, and normal stream of thought.  The private psychologist then diagnosed the Veteran with PTSD to include secondary depression and exacerbation of negative personality traits, and assigned a GAF score of 48.  He then opined that the Veteran had severe impairment of social functioning with few or no aspects of social functioning remaining, and definite, but minor impairment to occupational functioning.

J.A. additionally completed and included a PTSD Disability Benefit Questionnaire, in which he opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He noted that she lived with her sister and worked part-time as a barber.  Her symptoms included depressed mood; anxiety; suspiciousness; near-continuous depression affecting the ability to function independently, appropriately, and effectively; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stress circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.

The Veteran submitted numerous lay statements from her sisters, friends, ex-husband, and customers, who stated that the Veteran was a hard-worker, was unable to have close friendships, and was cynical with a negative outlook on life and people.  She was also described as having depression, insomnia, paranoia, constant mood swings, and episodes of rage and anger.  She feared someone breaking into her house and isolated herself.  Her ex-husband of seven years stated that the Veteran avoided social events by working more, and withdrew emotionally and physically.

As an initial matter, the Board notes that the evidence of record demonstrates diagnoses of PTSD and major depressive disorder.  When it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  There is no indication that the Veteran's psychiatric symptoms can be distinguished.  In fact, there is evidence that her depression is secondary to her PTSD.  As such, the Board will consider all of her symptoms as a whole in order to evaluate the Veteran's service-connected PTSD.

Based on a careful review of all of the evidence and after resolving all doubt in favor of the Veteran, the Board finds that an initial rating of 70 percent for the Veteran's PTSD is warranted.  In so deciding, the Board finds the Veteran competent to report the psychiatric symptoms that she witnesses.  In this regard, she has reported suicidal ideation at times; obsessional rituals, such as over-cleaning her house, excessively washing her hands, and checking her house for intruders constantly; and severe depression and anxiety.  Furthermore, the Veteran has reported locking her door at times and sitting in her office to get away from people; walking around her property at night with thoughts that someone was watching her; carrying a Taser; keeping bear spray in the car; and keeping an ice pick, mace, and brass knuckles in her desk at work.  She also is unable to have any sort of social life as she could not handle being in groups and could not trust others.  Although she is able to work as a self-employed barber, she stated that she has not been able to work a full 40-hour week in years.  She also is unable to have any type of intimate, romantic relationship.  The Board notes that the Veteran's description of symptoms has been relatively consistent throughout the appeal period.  Not only are the Veteran's observable psychiatric symptoms competent, the Board has no reason to doubt the credibility of her lay statements. Moreover, her lay statements to VA are consistent with her statements provided to medical professionals, including VA examiners, the October 2012 evidence provided by M.T., the August 2016 letter from K.T., as well as the most recent evidence dated in March 2017.

On the question of the severity of the Veteran's PTSD, the Board finds the March 2017 private opinion authored by J.A. to be the most probative of record, as it is the most comprehensive of those opinions associated with the record.  In addition, it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   J.A. is a licensed psychologist who conducted a thorough review of the relevant evidence, to the previous opinions of record, and provided supporting rationale.  Accordingly, in light of all evidence to include the Veteran's lay statements and the highly probative opinion authored by J.A., the Board concludes that the Veteran's PTSD has resulted in symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is commensurate with the criteria of a 70 percent rating.  As such, giving the Veteran the benefit of any doubt in this case, the Board assigns a 70 percent rating for the entire appeal period.
However, the Board finds that the preponderance of the evidence is against a finding of total occupational and social impairment to warrant an even higher rating.  Rather, the evidence of record shows that the Veteran was able to work as a self-employed barber and interact superficially with clients, work as a pet-sitter on the side, and remained in regular contact with her sisters.  Furthermore, there is no indication that the Veteran has gross impairment in thought processes or communication.  Rather, she was found to have goal-directed and logical thought processes, although it could at times be mildly tangential.  Additionally, she consistently denied having any sorts of delusions or hallucinations.  The Veteran did report some suicidal ideation, but they were passive.  As such, she did not pose a persistent danger to herself.  The evidence does not reflect that she was unable to perform activities of daily living, including maintenance of minimal personal hygiene.  Instead, she over-cleaned her house and was always found to have good hygiene and grooming.  She also has not been found to have disorientation or time or place, but rather has been oriented in all ways.  There is also no evidence of memory loss to the extent of names of close relatives, her own occupation, or her own name.

In summary, the Board finds that an initial rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

For the entire rating period on appeal, an initial rating of 70 percent, but no higher, for PTSD is granted; subject to the laws and regulations governing monetary benefits.

REMAND

As indicated in the Introduction of this decision, the evidence raises the issue of unemployability due to service connected disability.  Remand is therefore necessary to provide the Veteran notice compliant with the VCAA with respect to the derivative TDIU claim and provided her with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  She is also entitled to RO adjudication of the issue prior to any determination on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information and evidence is necessary to substantiate entitlement to a TDIU, as well as any information and evidence in this regard that was not previously provided.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on her behalf.

2.  After conducting any development deemed necessary, adjudicate the claim of entitlement to TDIU, to include the question of whether referral for an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


